           Case 2:20-cv-00564-JAM-EFB Document 7 Filed 06/08/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
          UNITED STATES DISTRICT COURT EASTERN DISTRICT OF CALIFORNIA
 9
10   James I. McMillan,                     Case No.: 2:20-cv-00564-JAM-EFB
11                        Plaintiff,        ORDER, RE: PLAINTIFF’S UNOPPOSED
                                            EX PARTE REQUEST TO EXTEND THE
12                 vs.                      TIME LIMIT FOR SERVICE
13   Anderson Fire Protection District,     Judge: Hon. John A. Mendez
     Steve Lowe, City of Anderson,          Courtroom: 6, 14th Floor
14   Anderson Police Officer1, Jail Nurse
     DOE1, Jail Nurse DOE2, Shasta
15   County Sheriff Thomas M. Bosenko
     Ret., and County of Shasta.
16
                          Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
     [PROPOSED] ORDER, RE: PLAINTIFF’S UNOPPOSED EX PARTE REQUEST TO
                   EXTEND THE TIME LIMIT FOR SERVICE
           Case 2:20-cv-00564-JAM-EFB Document 7 Filed 06/08/20 Page 2 of 2


 1
                                          ORDER
 2
           The Court has read and considered Plaintiff’s Unopposed Ex Parte Request
 3
     to Extend the Time Limit for Service. After consideration of the Ex Parte Request,
 4
     this Court finds:
 5
           Plaintiff has shown good cause to extend the time limit to serve all
 6
     Defendants.
 7
           IT IS HEREBY ORDERED that Plaintiff's time limit to serve all
 8
     Defendants shall be extended by forty-five (45) days, until July 26, 2020.
 9
10   Dated: June 8, 2020             /s/ John A. Mendez__________
                                     Hon. John A. Mendez
11                                   United States District Court Judge

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
          [PROPOSED] ORDER, RE: PLAINTIFF’S EX PARTE REQUEST TO FILE A CORRECTED1
      COMPLAINT FOR DAMAGES AND CIVIL COVER SHEET; REQUEST FOR COURT TO ISSUE
                               AN AMENDED SUMMONS
